MANFORD, Judge,
dissenting.
I must respectfully dissent.
*104While the majority herein clearly defines the parameters of municipal police powers, that definition is based upon presumed elements of safety, health, and the general welfare of its residents.
There is nothing in the evidence herein upon which the police powers of respondent can be based. The record discloses that for 14 years, appellant parked the vehicle upon his own property and in no manner jeopardized the health, safety, or general welfare of his fellow citizens.
It is one thing to profess municipal powers upon broad general principles; it is yet another to allow the exercise of those powers in the absence of a showing of need. The majority opinion herein has done nothing more than reflect the never-ending march toward the concept that merely because some unit of government declares something, that declaration is correct. Respondent should have shown, and in this case has failed to show, the need for such an ordinance to be applicable to appellant.
This judgment should be reversed and the proceedings against appellant dismissed with prejudice.